Exhibit 99.1 #770 – 800 West Pender Street Vancouver, BCV6C 2V6 P: 604-630-1399 F: 604-681-0894 MAG Silver Corp. October 28, 2013 For Immediate Release NR#13-08 MAG SILVER ANNOUNCES START OF JUANICIPIO UNDERGROUND DEVELOPMENT Vancouver, B.C., MAG Silver Corp. (TSX:MAG; NYSE MKT:MVG) (“MAG” or the “Company”) announces that its joint venture partner and project operator, Fresnillo plc (“Fresnillo”), has commenced underground development at the Juanicipio project located in the Fresnillo District, Zacatecas State, Mexico. Portal area preparation is in the final stages of completion and a continuous miner is planned to start excavating the uppermost part of the access ramp (see photo below).The initiation of underground work follows a year of engineering, hydrological and environmental studies in support of required permits, all of which are now in hand. The underground work is being carried out under a previously approved initial development budget that includes the commencement of the first 2,500 metres of ramp advancement.The Juanicipio Project is held in Minera Juanicipio S.A. de C.V. (“Minera Juanicipio”), a Mexican joint venture company owned 44% by MAG and 56% by Fresnillo. George Paspalas, the Company’s newly appointed President & CEO, commented “I am very pleased to be joining MAG at this pivotal time in the company’s evolution as we start the development that will lead towards production at Juanicipio.” 1 of 2 Qualified Person:Dan MacInnis, P. Geo., a certified professional geologist who is a “Qualified Person” for purposes National Instrument 43-101, Standards of Disclosure for Mineral Projects has read and approved the contents of this press release. About MAG Silver Corp. (www.magsilver.com) MAG is focused on district scale projects located within the Mexican Silver Belt. Our mission is to become one of the premier companies in the silver mining industry. MAG is conducting ongoing exploration of its portfolio of 100% owned properties in Mexico including a silver, lead and zinc discovery and a moly-gold discovery at its 100% owned Cinco de Mayo property in Chihuahua State. MAG and Fresnillo plc are jointly developing the Valdecañas Vein and delineating the Desprendido and Juanicipio discoveries on the Juanicipio Joint Venture in Zacatecas State. MAG is based in Vancouver, British Columbia, Canada. Its common shares trade on the TSX under the symbol MAG and on the NYSE MKT under the symbol MVG. On behalf of the Board of MAG SILVER CORP. “George Paspalas”“Dan MacInnis” President & CEO, DirectorDirector - 30 - For further information on behalf of MAG Silver Corp. Contact Michael Curlook, VP Investor Relations and Communications Website: Phone: Toll free: www.magsilver.com (604) 630-1399 (866) 630-1399 Email: Fax: info@magsilver.com (604) 681-0894 Neither the Toronto Stock Exchange nor the NYSE MKT has reviewed or accepted responsibility for the accuracy or adequacy of this press release, which has been prepared by management. This release includes certain statements that may be deemed to be “forward-looking statements” within the meaning of the US Private Securities Litigation Reform Act of 1995. All statements in this release, other than statements of historical facts are forward looking statements, including statements that address future mineralproduction, reserve potential, exploration drilling, exploitation activities and events or developments. Forward-looking statements are often, but not always, identified by the use of words such as "seek", "anticipate", "plan", "continue", "estimate", "expect", "may", "will", "project", "predict", "potential", "targeting", "intend", "could", "might", "should", "believe" and similar expressions. These statements involve known and unknown risks, uncertainties and other factors that may cause actual results or events to differ materially from those anticipated in such forward-looking statements. AlthoughMAG believes the expectations expressed in such forward-looking statements are based on reasonable assumptions, such statements are not guarantees of future performance and actual results or developments may differ materially from those in the forward-looking statements. Factors that could cause actual results to differ materially from those in forward-looking statements include, but are not limited to, changes in commoditiesprices,changes inmineral productionperformance, exploitation and exploration successes, continued availability of capital and financing, and general economic, market or business conditions, political risk, currency risk and capital cost inflation.In addition, forward-looking statements are subject to various risks, including that data is incomplete and considerable additional work will be required to complete further evaluation, including but not limited to drilling, engineering and socio-economic studies and investment.The reader is referred to the Company’s filings with the SEC and Canadian securities regulators for disclosure regarding these and other risk factors. There is no certainty that any forward looking statement will come to pass and investors should not place undue reliance upon forward-looking statements. Please Note: Investors are urged to consider closely the disclosures inMAG's annual and quarterlyreports and other public filings, accessible through the Internetat www.sedar.com and http://www.sec.gov/EDGAR. 2of 2
